



COURT OF APPEAL FOR ONTARIO

CITATION: Australia v. Rogation, 2020 ONCA
    72

DATE: 20200130

DOCKET: C65535 & C65986

Doherty, Watt and Hourigan JJ.A.

BETWEEN

The Minister of Justice and The
    Attorney General of Canada on Behalf of Australia

Respondents

and

Lloyd Rogation

Appellant

John Collins, for the appellant

Roy Lee, for the respondent Attorney
    General of Canada

Heard: January 28, 2020

On judicial review of the decision of
    the Hon. Jody Wilson-Raybould, ordering the appellants unconditional
    surrender, dated December 21, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The appellant
    does not pursue the appeal from the committal order. That appeal is dismissed.

[2]

The Minister
    considered the four-year delay between the arrest of the appellants
    co-conspirators and the request for extradition. She concluded that the delay
    did not rise to the level of an abuse, rendering surrender offensive to notions
    of fair play. She concluded that the delay was explained by the various factors
    identified by the requesting state.

[3]

In his
    submissions, counsel declares the steps identified by the requesting state as
    perfunctory and automatic. He argues none offer any explanation for the delay.

[4]

There is
    nothing in the record to support counsels characterization. Certainly, it
    would not apply were those same steps taken by Canada as the requesting state.
    The Minister is entitled to accept the representations made by the requesting
    state, particularly as they relate to the processes engaged by the requesting
    state.

[5]

The Ministers
    decision is reviewed on a reasonableness standard. Nothing in this record
    provides a basis for a finding that her decision to order the appellants
    surrender was unreasonable.

[6]

The application
    for judicial review is dismissed.


